226 F.2d 959
In the Matter of John J. McGRATH, Bankrupt.In the Matter of Julia McGRATH, Bankrupt.John J. McGrath and Julia McGrath, Appellants.
Nos. 11599, 11677, 11678.
United States Court of Appeals Third Circuit.
Argued Oct. 4, 1955.Decided Nov. 3, 1955.Rehearing Denied Nov. 28, 1955.

Charles Green, Philadelphia, Pa., for appellants.
A. Robert Rothbard, Newark, N.J., for appellee.
Before BIGGS, Chief Judge, and MARIS and GOODRICH, Circuit Judges.
PER CURIAM.


1
The appellants contend that an order of the referee in bankruptcy confirming the sale of a property owned by them and approved by the court below should be reversed.  We cannot agree.  The bankrupts have been granted every proper opportunity to recover their property.  The order appealed from represented the exercise of sound legal discretion by the court below.


2
We have examined also the objections taken by the bankrupts to the allowance of certain claims.  These objections are without merit.


3
The judgments appealed from will be affirmed.